Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1 to 20, filed on 11/16/2020, have been examined.

Priority

Acknowledgment is made of applicant's claim for the priority of continuation of application No. 15/759,596, filed on Mar. 13, 2018, which claims the priority of application No. PCT/JP2016/07849, filed on Sept. 28, 2016, which claims priority to Japanese Patent Application No. 2015-198287, filed on Oct. 6, 2015. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/16/2020, 01/15/2021, 04/19/2021, 07/30/2021, and 10/08/2021 have been entered and references cited within carefully considered.

Drawings
The drawings filed on 11/16/2020 are accepted.

Claim Objections
Claims 4, 10, 12, 16, and 19 are objected for using acronyms (IE, UE, SCG and MCG) without first defining them.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 10,873,984 (hereinafter ‘984 patent). Although the claims are not identical, they are not patentably distinct from each other because the limitations are substantially similar or even broader. Please see the following table for the comparison for claim 1:

Claim 1 of instant application
 Claim 1 of ‘984 patent
An apparatus comprising:
a memory storing instructions; and
one or more processors configured to execute the instructions to:

communicate with a terminal apparatus over a master cell group (MCG) bearer for dual connectivity of the terminal apparatus;

receive, from a secondary base station which communicates with the terminal apparatus over a secondary cell group (SCG) bearer for the dual connectivity, a first message requesting a release of the secondary base station; and


transmit, to the secondary base station, a second message indicating a rejection of the release.
A master base station for a dual connectivity which 



communicates with a terminal apparatus over a master cell group (MCG) bearer, the master base station comprising:


a receiver configured to receive, from a secondary base station which communicates with the terminal apparatus over a secondary cell group (SCG) bearer for the dual connectivity, a first message requesting a release
of the secondary base station; and

a transmitter configured to transmit in response to the first message, to the secondary base station, a second message indicating a rejection of the release, 

wherein the second message includes wait time information indicating a time period for waiting before the
secondary base station initiates a next release procedure.


Claim Rejections - 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baek (USPub: 2015/0043492, hereinafter referred to as Back).

Regarding claim 1, Baek discloses an apparatus (100 in FIG. 16, wherein MeNB is an apparatus) comprising:
a memory storing instructions (para. 93, lines 7-10 and para. 329,  wherein the operations is performed by the software (i.e., instructions) and the device has a buffer (i.e., memory) to store data); and 
one or more processors configured to execute the instructions to (para. 93, lines 7-10, wherein the processor is operated by the software (i.e., instructions)):  
communicate with a terminal apparatus over a master cell group (MCG) bearer for dual connectivity of the terminal apparatus  (para. 22, lines 2-5, wherein the UE has a dual connectivity with both MeNB and SeNB. Because MeNB is a master eNB, it is a master cell group);
receive, from a secondary base station which communicates with the terminal apparatus over a secondary cell group (SCG) bearer for the dual connectivity, a first message requesting a release of the secondary base station (Alt. 2 in FIG. 29  and para. 44, lines 1-4, wherein a reconfiguration command is received from SeNB and the reconfiguration message is a releasing request); and 
transmit, to the secondary base station, a second message indicating a rejection of the release (para. 376, lines 8-11, wherein a rejection of release is transmitted to the SeNB).

Regarding claim 2, Baek discloses everything as applied above. Baek further discloses 
wherein the first message is an SENB RELEASE REQUIRED message (Alt. 2 in FIG. 29  and para. 44, lines 1-4, wherein MeNB receives a reconfiguration command from SeNB and the reconfiguration message is a releasing request).

Regarding claim 3, Baek discloses everything as applied above. Baek further discloses 
wherein the second message is an SENB RELEASE CONFIRM message including an information element indicating the rejection of the release (step S3004c in FIG. 30 and para. 376, lines 5-8, wherein the reconfiguration of the release request is permitted).

Regarding claim 4, Baek discloses everything as applied above. Baek further discloses 
wherein the information element is a Release Reject IE (para. 376, lines 8-13).

Regarding claim 5, Baek discloses everything as applied above. Baek further discloses 
wherein the second message is an SENB RELEASE REJECT message (para. 376, lines 8-11).

Regarding claim 6, Baek discloses everything as applied above. Baek further discloses 
 wherein the one or more processors are configured to execute the instructions to transmit the second message to the secondary base station when the release is not accepted (para. 376, lines 8-11, wherein the reconfiguration of the release request is rejected).

Regarding claim 7, Baek discloses everything as applied above. Baek further discloses 
wherein the one or more processors are configured to execute the instructions to transmit, to the secondary base station, a third message indicating confirmation of the release, when the release is accepted (step 

Regarding claim 8, Baek discloses everything as applied above. Baek further discloses 
wherein the third message is an SENB RELEASE CONFIRM message (step S3004c in FIG. 30 and para. 376, lines 5-8, wherein the reconfiguration of the release request is permitted (i.e., confirmed)).

Regarding claim 19, Baek discloses an apparatus (100 in FIG. 16, wherein MeNB is an apparatus) comprising:
a memory storing instructions (para. 93, lines 7-10 and para. 329,  wherein the operations is performed by the software (i.e., instructions) and the device has a buffer (i.e., memory) to store data); and 
one or more processors configured to execute the instructions to (para. 93, lines 7-10, wherein the processor is operated by the software (i.e., instructions)):  
communicate with a terminal apparatus over a SCG bearer for dual connectivity of the terminal apparatus (para. 22, lines 2-5, wherein the UE has a dual connectivity with both MeNB and SeNB. Because SeNB is a secondary  eNB, it is over a secondary cell group bearer); 
transmit, to a master base station which communicates with the terminal apparatus over a MCG bearer for the dual connectivity, a first message requesting a release of a secondary base station which communicates with the terminal apparatus over the SCG bearer (Alt. 2 in FIG. 29  and para. 44, lines 1-4, wherein SeNB transmits a reconfiguration command from SeNB and the reconfiguration message is a releasing request); and
receive, from the master base station, a second message indicating a
rejection of the release (Alt. 2 in FIG. 29  wherein a rejection message is received from the master base station).

Regarding claim 20, it is substantially the same as claim 1, except claim 20 is in a method claim format. Because the same reasoning applies, claim 20 is rejected under the same reasoning as claim 1.

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Zhang  as applied to claim 59 above, and further in view of Iwai (USPub: 2016/0212760, hereinafter referred to as Iwai). 

Regarding claim 9, Baek discloses everything as applied above. Baek does not explicitly disclose wherein the second message includes wait time information indicating a time period for waiting before the secondary base station initiates a next release procedure.  However, this concept is well known in the art as disclosed by Iwai. In the same field of endeavor, Iwai discloses 
wherein the second message includes wait time information indicating a time period for waiting before the secondary base station initiates a next release procedure (para. 78, lines 9-10).
 It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Iwai’s method into Baek’s invention. One of ordinary skill in the art would have been motivated of “improvement for NAS-level load leveling on communication of radio terminals that use bearer resources in the core network” (para. 13, lines 1-3).

Regarding claim 10, Baek and Iwai disclose everything as applied above. Iwai further discloses
wherein the wait time information is a Time to wait IE (para. 78, lines 9-10).


Regarding claim 11, Baek discloses everything as applied above. Baek does not explicitly disclose wherein the one or more processors are configured to execute the instructions to transmit, to the secondary base station, stop information indicating stop of a function related to inactivity of the terminal apparatus. However, this concept is well known in the art as disclosed by Iwai. In the same field of endeavor, Iwai discloses 
wherein the one or more processors are configured to execute the instructions to transmit, to the secondary base station, stop information indicating stop of a function related to inactivity of the terminal apparatus (para. 78, lines 9-10, wherein the prohibition transmission is for the inactivity of the terminal).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Iwai’s method into Baek’s invention. One of ordinary skill in the art would have been motivated of “improvement for NAS-level load leveling on communication of radio terminals that use bearer resources in the core network” (para. 13, lines 1-3).

Regarding claim 12, Baek and Iwai disclose everything as applied above. Iwai further discloses
wherein the stop information is a User Inactivity function Indication information element (IE) indicating the stop (para. 78, lines 9-10, wherein the prohibition transmission is to stop the transmission of the terminal).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Iwai’s method into Baek’s invention. One of ordinary skill in the art would have been motivated of “improvement for NAS-level load leveling on communication of radio terminals that use bearer resources in the core network” (para. 13, lines 1-3).

Regarding claim 13, Baek and Iwai disclose everything as applied above. Iwai further discloses
wherein the second message includes the stop information (para. 78, lines 9-10, wherein the prohibition transmission is to stop the transmission of the terminal),
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Iwai’s method into Baek’s invention. One of ordinary skill in the art would have been motivated of “improvement for NAS-level load leveling on communication of radio terminals that use bearer resources in the core network” (para. 13, lines 1-3).

Regarding claim 14, Baek, Zhang and Iwai disclose everything as applied above. Iwai further discloses
wherein the one or more processors are configured to execute the instructions to transmit, to the secondary base station, an SENB ADDITION REQUEST message including the stop information (para. 78, lines 9-10, wherein the prohibition transmission is to stop the transmission of the terminal) or an SENB MODIFICATION REQUEST message including the stop information
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Iwai’s method into Baek’s invention. One of ordinary skill in the art would have been motivated of “improvement for NAS-level load leveling on communication of radio terminals that use bearer resources in the core network” (para. 13, lines 1-3).

Regarding claim 15, Baek discloses everything as applied above. Baek does not explicitly disclose wherein the one or more processors are configured to execute the instructions to transmit, to the secondary base station, a fourth message including behaviour-related information related to behaviour of the terminal apparatus. However, this concept is well known in the art as disclosed by Iwai. In the same field of endeavor, Iwai discloses 
wherein the one or more processors are configured to execute the instructions to transmit, to the secondary base station, a fourth message including behaviour-related information related to behaviour of the terminal apparatus (para. 78, lines 9-10, wherein the prohibition transmission is to the behavior of the terminal).
 It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Iwai’s method into Baek’s invention. One of ordinary skill in the art would have been motivated of “improvement for NAS-level load leveling on communication of radio terminals that use bearer resources in the core network” (para. 13, lines 1-3).

Regarding claim 16, Baek and Iwai disclose everything as applied above. Iwai further discloses
wherein the behavior-related information is an Expected User Equipment (UE) Behaviour IE (para. 78, lines 9-10, wherein the prohibition transmission is to the behavior of the terminal).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Iwai’s method into Baek’s invention. One of ordinary skill in the art would have been motivated of “improvement for NAS-level load leveling on communication of radio terminals that use bearer resources in the core network” (para. 13, lines 1-3).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Iwai as applied to claim 15 above, and further in view of Ogura (USPub: 2017/0055169, hereinafter referred to as Ogura). 

Regarding claim 17, Baek and Iwai disclose everything as applied above. Baek, and Iwai do not explicitly disclose wherein the fourth message is an SENB ADDITION REQUEST message or an SENB MODIFICATION REQUEST Message.  However, this concept is well known in the art as disclosed by Ogura. In the same field of endeavor, Ogura discloses 
wherein the fourth message is an SENB ADDITION REQUEST message or an SENB MODIFICATION REQUEST Message (para. 73, lines 1-2).
 It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Ogura’s method into Baek and Iwai’s invention. One of ordinary skill in the art would have been motivated “to provide a communication system, a base station, a communication method, and a program that can synchronize a transmission status of data between the PDCP layer and the RLC layer” (para. 8, lines 1-4). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Jha et al. (USPub: 2015/0146599, hereinafter referred to as Jha). 

Regarding claim 18, Baek discloses everything as applied above. Baek further discloses
the SCG bearer is a bearer whose communication protocol uses resources of the secondary base station (para. 22, lines 2-5, wherein the UE has a dual connectivity with both MeNB and SeNB. Because SeNB is a secondary  eNB, it is over a secondary cell group bearer), and
the one or more processors are configured to execute the instructions to transmit the second message indicating the rejection of the release to the secondary base station when the first message requesting the release of the secondary base station is received from the secondary base station (Alt 2 in FIG. 29, wherein the rejection message is transmitted after receiving a reconfiguration command from SeNB).  
Although Baek discloses everything as applied above, Baek does not explicitly disclose it is in response to inactivity of the terminal apparatus detected by the secondary base station.  However, this concept is well known in the art as disclosed by Jha. In the same field of endeavor, Jha discloses it is 
in response to inactivity of the terminal apparatus detected by the secondary base station (para. 164, lines 3-8).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Jha’s method into Baek’s invention. One of ordinary skill in the art would have been motivated “in order to provide dually-connected UE 260 with any desired instructions regarding its RRC state” (para.42, lines 6-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419